Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-36, 39-40, 42-43, 45-47, 49-50 and 52 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/22.
Applicant’s election without traverse of Group I in the reply filed on 07/22/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the limitation " the carbon-material coated silicon oxide- coated silicon nanoparticles " in  line 1.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, it is considered as “the carbon-material coated silicon nanoparticles.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, 19-20, 22-23, 28-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi Cui et al (U. S. Patent Application: 2015/0099187, here after Cui).
Claim 15 is rejected. Cui teaches a method for making a silicon-carbon nanocomposite material comprising: 
providing silicon oxide-coated silicon nanoparticles; 
forming carbon-material-coated silicon oxide-coated silicon nanoparticles, wherein a carbon material thickness of 10 nm; and 
forming clusters of carbon-material-coated silicon oxide-coated silicon nanoparticles; and removing all or substantially all of the silicon oxide from the clusters of carbon-material- coated silicon oxide-coated silicon nanoparticles, such that the silicon-carbon nanocomposite material is formed [0047-0049].
Claim 16 is rejected as Cui teaches isolating the silicon- carbon nanocomposite material [0047].
Claim 19 is rejected as Cui teaches lithiating the silicon-carbon nanocomposite material [0048, 0026, 0055]. 
Claim 20 is rejected as Cui teaches the carbon-material-coated silicon oxide- coated silicon nanoparticles are sintered during the forming of clusters of carbon-material-coated silicon oxide-coated silicon nanoparticles [fig. 2, 0123].
Claim 22 is rejected as Cui teaches the silicon nanoparticles of the silicon-carbon nanocomposite material are crystalline [0022, 0053].
Claim 23 is rejected as Cui teaches the silicon nanoparticles are spherical, quasi- spherical [0051 lines 1-2].
Claim 28 is rejected as Cui teaches a method for making a silicon-carbon nanocomposite material comprising:
forming carbon-material-coated silicon nanoparticles; and
removing at least a portion of the silicon from the carbon-material-coated silicon nanoparticles, such that a silicon-carbon nanocomposite material is formed [0047].
Claim 29 is rejected as Cui teaches the silicon nanoparticles of the silicon-carbon nanocomposite are crystalline [0022, 0053].
Claim 30 is rejected as Cui teaches the silicon nanoparticles are spherical, or quasi- spherical [0051 lines 1-2].
Claim 32 is rejected as Cui teaches the carbon-material coated silicon nanoparticles are sintered (attached together) [fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yi Cui et al (U. S. Patent Application: 2015/0099187, here after Cui).
Claims 26, and 31 are rejected. Although Cui teaches away from CVD, however 
coating particles with CVD has benefits of formation of carbon coating with better uniformity around the core particles and with better control over thickness of carbon layer and in lower temperature (lower than 1150C compare with Cui). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making silicon-carbon nanocomposite as Cui teaches where the carbon layer is made with CVD, because it helps better control over carbon layer uniformity, thickness and reduce temperature.
Claims 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi Cui et al (U. S. Patent Application: 2015/0099187, here after Cui), further in view of Bae Joon Won et al (Korean Patent: 10-2010-0138607, here after Won).
Claim 21 is rejected. Cui does not teach adding conductive carbon material (CNT’s) prior to formation of clusters. Won teaches a method of making silicon-carbon composite and teaches core material comprising silicon and CNT’s [abstract, page 3 lines 9-10] to improve conductivity [page 4 paragraph 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making silicon-carbon nanocomposite as Cui teaches where the core layer comprising silicon and CNT’s, because it improves electrical conductivity. The conducting carbon material (CNT’s) is added to the carbon-material-coated silicon oxide-coated silicon nanoparticles prior to forming clusters.
Claim 27 is rejected.  Cuie does not teach the one or more additional carbon coating steps. However, the carbonizing step can be repeated a few times to obtain desirable carbon shell (or appropriate thickness) as Won teaches [page 5 last paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making silicon-carbon nanocomposite as Cui teaches where carbonizing step can be repeated a few times to obtain desirable carbon shell.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yi Cui et al (U. S. Patent Application: 2015/0099187, here after Cui), further in view of Kazuyuki Taniguchi et al (Chinese Patent: 103490045, here after Taniguchi).
Claim 24 is rejected. Cui does not teach applying pressure to the carbon-material-coated silicon oxide-coated silicon nanoparticles using a die set. Taniguchi teaches making silicon carbon composite [0014], and also teaches applying pressure to the carbon-material-coated silicon oxide-coated silicon nanoparticles using a die set and a press to form compacted clusters of carbon-material coated silicon oxide-coated silicon nanoparticles and milling the compacted clusters of carbon-material coated silicon oxide-coated silicon nanoparticles to form clusters of silicon oxide-coated silicon nanoparticles for electrodes [0069], Taniguchi also teaches the pressure is hydraulic (isostatic pressure) [0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making silicon-carbon nanocomposite as Cui teaches where carbon coated silicon particles are pressed in a mold following by milling(crushing), because it is suitable method of making carbon coated silicon particles for making electrodes.
Claim 25 is rejected, the carbon-material coated silicon oxide-coated silicon nanoparticles are sintered after applying pressure to the carbon-material coated silicon oxide- coated silicon nanoparticles and before milling the compacted carbon-material coated silicon oxide-coated silicon nanoparticles, because of the temperature and pressure and using plasma sintering machine[0069].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712